Exhibit 10.1

TECO ENERGY, INC.

TECO FINANCE, INC.

$171,827,000 7.20% Notes Due 2011

$236,240,000 7.00% Notes Due 2012

$191,215,000 6.75% Notes Due 2015

$300,000,000 6.572% Notes Due 2017

REGISTRATION RIGHTS AGREEMENT

December 21, 2007

New York, New York

Citigroup Global Markets Inc.

390 Greenwich Street

New York, New York 10013

J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017

UBS Securities LLC

677 Washington Blvd.

Stamford, Connecticut 06901

Merrill Lynch, Pierce, Fenner & Smith Incorporated

4 World Financial Center

New York, New York 10080

as Dealer Managers

Ladies and Gentlemen:

This Registration Rights Agreement (the “Agreement”) is made in connection with
the Dealer Manager Agreement, dated as of November 20, 2007 (the “Dealer Manager
Agreement”), by and among TECO Finance, Inc., a Florida corporation (the
“Company”), TECO Energy, Inc. a Florida corporation (the “Parent”) and Citigroup
Global Markets Inc., J.P. Morgan Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated and UBS Securities LLC (collectively, the “Dealer
Managers”) in connection with the offer made by the Company to exchange its
7.20% Notes due 2011, 7.0% Notes due 2012, 6.75% Notes due 2015 and

 

-1-



--------------------------------------------------------------------------------

6.572% Notes due 2017 (the “Initial Securities”) for up to U.S. $1,200,000,000
in the aggregate of the Parent’s issued and outstanding 7.20% Notes due 2011,
7.00% Notes due 2012 and 6.75% Notes due 2015, which are held by certain
eligible holders. The Initial Securities will be issued pursuant to an
Indenture, dated as of December 21, 2007 (the “Indenture”), among the Company,
as issuer, Parent, as guarantor, and The Bank of New York, as trustee (the
“Trustee”). As an inducement to the Dealer Managers to enter into the Dealer
Manager Agreement, the Company agrees with the Dealer Managers, for the benefit
of the holders of the Initial Securities and the holders of the Exchange
Securities (defined below) (collectively, the “Holders”), as follows and the
Parent agrees to cause the Company to perform its obligations under this
Agreement:

1. Registered Exchange Offer. Unless not permitted by applicable law, the
Company and the Parent shall prepare and, not later than 90 days (such 90th day
being a “Filing Deadline”) after the date of the original issuance of the
Initial Securities (the “Closing Date”), file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Exchange Offer
Registration Statement”) on an appropriate form under the Securities Act of
1933, as amended (the “Securities Act”), with respect to a proposed offer (the
“Registered Exchange Offer”) to the Holders of Transfer Restricted Securities
(as defined in Section 6 hereof), who are not prohibited by any law or policy of
the Commission from participating in the Registered Exchange Offer, to issue and
deliver to such Holders, in exchange for the Initial Securities, a like
aggregate principal amount of debt securities of the Company issued under the
Indenture (the “Exchange Notes”), guaranteed, to the extent applicable, on an
unsecured senior basis by Parent (the “Exchange Guarantees” and, together with
the Exchanged Notes, the “Exchange Securities”) identical in all material
respects to the Initial Securities and registered under the Securities Act. The
Company shall use its reasonable best efforts to (i) cause such Exchange Offer
Registration Statement to become effective under the Securities Act as soon as
practicable and in any event within 240 days after the Closing Date (such 240th
day being an “Effectiveness Deadline”) and (ii) keep the Exchange Offer
Registration Statement effective for not less than 20 business days (or longer,
if required by applicable law) after the date notice of the Registered Exchange
Offer is mailed to the Holders (such period being called the “Exchange Offer
Registration Period”).

If the Company commences the Registered Exchange Offer, the Company (i) will be
entitled to consummate the Registered Exchange Offer 20 business days after such
commencement (provided that the Company has accepted all the Initial Securities
theretofore validly tendered in accordance with the terms of the Registered
Exchange Offer) and (ii) will be required to consummate the Registered Exchange
Offer no later than 30 business days after the date on which the Exchange Offer
Registration Statement is declared effective (such 30th business day being the
“Consummation Deadline”).

Following the declaration of the effectiveness of the Exchange Offer
Registration Statement, the Company shall promptly commence the Registered
Exchange Offer, it being the objective of such Registered Exchange Offer to
enable each Holder of Transfer Restricted Securities electing to exchange the
Initial Securities for Exchange Securities (assuming that such Holder is not an
affiliate of the Company within the meaning of the Securities Act, acquires the

 

-2-



--------------------------------------------------------------------------------

Exchange Securities in the ordinary course of such Holder’s business and has no
arrangements with any person to participate in the distribution of the Initial
Securities or the Exchange Securities and is not prohibited by any law or policy
of the Commission from participating in the Registered Exchange Offer) to trade
such Exchange Securities from and after their receipt without any limitations or
restrictions under the Securities Act and without material restrictions under
the securities laws of the several states of the United States.

The Company, the Dealer Managers and each Exchanging Dealer (as defined herein)
acknowledge that, pursuant to current interpretations by the Commission’s staff
of Section 5 of the Securities Act, in the absence of an applicable exemption
therefrom, each Holder that is a broker-dealer electing to exchange Initial
Securities, acquired for its own account as a result of market making activities
or other trading activities, for Exchange Securities (an “Exchanging Dealer”),
is required to deliver a prospectus containing the information set forth in
(a) Annex A hereto on the cover, (b) Annex B hereto in the “Exchange Offer
Procedures” section and the “Purpose of the Exchange Offer” section, and
(c) Annex C hereto in the “Plan of Distribution” section of such prospectus in
connection with a sale of any such Exchange Securities received by such
Exchanging Dealer pursuant to the Registered Exchange Offer.

The Company shall use its best efforts to keep the Exchange Offer Registration
Statement effective and to amend and supplement the prospectus contained
therein, in order to permit such prospectus to be lawfully delivered by all
persons subject to the prospectus delivery requirements of the Securities Act
for such period of time as such persons must comply with such requirements in
order to resell the Exchange Securities; provided, however, that (i) in the case
where such prospectus and any amendment or supplement thereto must be delivered
by an Exchanging Dealer, such period shall be the lesser of 180 days and the
date on which all Exchanging Dealers have sold all Exchange Securities held by
them (unless such period is extended pursuant to Section 3(j) below) and
(ii) the Company shall make such prospectus and any amendment or supplement
thereto available to any broker-dealer for use in connection with any resale of
any Exchange Securities for a period of not less than 180 days after the
consummation of the Registered Exchange Offer.

In connection with the Registered Exchange Offer, the Company shall:

(a) mail to each Holder a copy of the prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;

(b) keep the Registered Exchange Offer open for not less than 20 business days
(or longer, if required by applicable law) after the date notice thereof is
mailed to the Holders;

(c) utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan, The City of New York, which may be the
Trustee or an affiliate of the Trustee;

 

-3-



--------------------------------------------------------------------------------

(d) permit Holders to withdraw tendered Initial Securities at any time prior to
the close of business, New York time, on the last business day on which the
Registered Exchange Offer shall remain open; and

(e) otherwise comply with all laws applicable to the Registered Exchange Offer.

As soon as practicable after the close of the Registered Exchange Offer, the
Company shall:

(x) accept for exchange all the Initial Securities validly tendered and not
withdrawn pursuant to the Registered Exchange Offer;

(y) deliver to the Trustee for cancellation all the Initial Securities so
accepted for exchange; and

(z) cause the Trustee to authenticate and deliver promptly to each Holder of the
Initial Securities, Exchange Securities equal in principal amount to the Initial
Securities of such Holder so accepted for exchange.

The Indenture will provide that the Exchange Securities will not be subject to
the transfer restrictions set forth in the Indenture and that all the Initial
Securities and the Exchange Securities will vote and consent together on all
matters as one class and that none of the Initial Securities or the Exchange
Securities will have the right to vote or consent as a class separate from one
another on any matter.

Interest on each Exchange Security issued pursuant to the Registered Exchange
Offer will accrue from the last interest payment date on which interest was paid
on the Initial Securities surrendered in exchange therefore or, if no interest
has been paid on the Initial Securities, from the date of original issue of the
Initial Securities.

Each Holder participating in the Registered Exchange Offer shall be required to
represent to the Company that at the time of the consummation of the Registered
Exchange Offer (i) any Exchange Securities received by such Holder will be
acquired in the ordinary course of business, (ii) such Holder will have no
arrangements or understanding with any person to participate in the distribution
of the Initial Securities or the Exchange Securities within the meaning of the
Securities Act, (iii) such Holder is not an “affiliate,” as defined in Rule 405
of the Securities Act, of the Company or if it is an affiliate, such Holder will
comply with the registration and prospectus delivery requirements of the
Securities Act to the extent applicable, (iv) if such Holder is not a
broker-dealer, that it is not engaged in, and does not intend to engage in, the
distribution of the Exchange Securities and (v) if such Holder is a
broker-dealer, that it will receive Exchange Securities for its own account in
exchange for Initial Securities that were acquired as a result of market-making
activities or other trading activities and that it will be required to
acknowledge that it will deliver a prospectus in connection with any resale of
such Exchange Securities.

 

-4-



--------------------------------------------------------------------------------

Notwithstanding any other provisions hereof, the Company will ensure that
(i) any Exchange Offer Registration Statement and any amendment thereto and any
prospectus forming part thereof and any supplement thereto complies in all
material respects with the Securities Act and the rules and regulations
thereunder, (ii) any Exchange Offer Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any prospectus
forming part of any Exchange Offer Registration Statement, and any supplement to
such prospectus, does not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

2. Shelf Registration. If, (i) because of any change in law or in applicable
interpretations thereof by the staff of the Commission, the Company is not
permitted to effect a Registered Exchange Offer, as contemplated by Section 1
hereof or (ii) any Holder of Transfer Restricted Securities notifies the Company
prior to the 20th business day following the consummation of the Registered
Exchange Offer that (A) it is prohibited by law or policy of the Commission from
participating in the Registered Exchange Offer, (B) it may not resell the
Exchange Securities acquired by it in the Registered Exchange Offer to the
public without delivering a prospectus and the prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resale or (C) that is a broker-dealer and owns the Initial Securities acquired
directly from the Company or an affiliate of the Company, the Company shall take
the following actions (the date on which any of the conditions described in the
foregoing clauses (i) through (ii) occur, including in the case of clause
(ii) the receipt of the required notice, a “Trigger Date”):

(a) The Company shall promptly (but in no event more than 90 days after the
Trigger Date (such 90th day being a “Filing Deadline”)) file with the Commission
and thereafter use its best efforts to cause to be declared effective as soon as
practicable and in any event no later than 120 days after the Trigger Date (such
120th day being an “Effectiveness Deadline”) a registration statement (the
“Shelf Registration Statement” and, together with the Exchange Offer
Registration Statement, a “Registration Statement”) on an appropriate form under
the Securities Act relating to the offer and sale of the Transfer Restricted
Securities by the Holders thereof from time to time in accordance with the
methods of distribution set forth in the Shelf Registration Statement and
Rule 415 under the Securities Act (hereinafter, the “Shelf Registration”);
provided, however, that no Holder shall be entitled to have the Initial
Securities held by it covered by such Shelf Registration Statement unless such
Holder agrees in writing to be bound by all the provisions of this Agreement
applicable to such Holder.

(b) The Company shall use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective in order to permit the prospectus
included therein to be lawfully delivered by the Holders of the relevant
securities covered thereby, for a period of two years (or for such longer period
if extended pursuant to Section 3(j) below) from the date of its effectiveness
or such shorter period that will terminate when

 

-5-



--------------------------------------------------------------------------------

all the securities covered by the Shelf Registration Statement (i) have been
sold pursuant thereto or (ii) are no longer restricted securities (as defined in
Rule 144 under the Securities Act, or any successor rule thereof) (the “Shelf
Registration Period”). The Company shall be deemed not to have used its
reasonable best efforts to keep the Shelf Registration Statement effective
during the requisite period if it voluntarily takes any action that would result
in Holders of Transfer Restricted Securities covered thereby not being able to
offer and sell such Transfer Restricted Securities during that period, unless
such action is required by applicable law or otherwise permitted hereunder.

(c) Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall cause the Shelf Registration Statement and the related prospectus
and any amendment or supplement thereto, as of the effective date of the Shelf
Registration Statement, amendment or supplement, (i) to comply in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations of the Commission and (ii) other than with respect to
information included therein in reliance upon and in conformity with written
information furnished to the Company by or on behalf of any Holder specifically
for use therein (the “Holders’ Information”), not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein (in the case
of the prospectus, in light of the circumstances under which they were made) not
misleading.

3. Registration Procedures. In connection with any Shelf Registration
contemplated by Section 2 hereof and, to the extent applicable, any Registered
Exchange Offer contemplated by Section 1 hereof, the following provisions shall
apply:

(a) The Company shall (i) furnish to the Dealer Managers, prior to the filing
thereof with the Commission, a copy of the Registration Statement and each
amendment thereof and each supplement, if any, to the prospectus included
therein and, in the event that the Dealer Managers (with respect to any portion
of an unsold allotment from the original offering) are participating in the
Registered Exchange Offer or the Shelf Registration Statement, the Company shall
use its reasonable best efforts to reflect in each such document, when so filed
with the Commission, such comments as the Dealer Managers reasonably may
propose; (ii) include the information set forth in Annex A hereto on the cover,
in Annex B hereto in the “Exchange Offer Procedures” section and the “Purpose of
the Exchange Offer” section and in Annex C hereto in the “Plan of Distribution”
section of the prospectus forming a part of the Exchange Offer Registration
Statement and include the information set forth in Annex D hereto in the Letter
of Transmittal delivered pursuant to the Registered Exchange Offer; (iii) if
requested by the Dealer Managers, include the information required by Items 507
or 508 of Regulation S-K under the Securities Act, as applicable, in the
prospectus forming a part of the Exchange Offer Registration Statement;
(iv) include within the prospectus contained in the Exchange Offer Registration
Statement a section entitled “Plan of Distribution,” reasonably acceptable to
the Dealer Managers, which shall contain a summary statement of the positions
taken or policies made by the staff of the Commission with respect to the
potential “underwriter” status of any broker-dealer that is the beneficial owner
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange

 

-6-



--------------------------------------------------------------------------------

Act”)) of Exchange Securities received by such broker-dealer in the Registered
Exchange Offer (a “Participating Broker-Dealer”), whether such positions or
policies have been publicly disseminated by the staff of the Commission or such
positions or policies, in the reasonable judgment of the Dealer Managers based
upon advice of counsel (which may be in-house counsel), represent the prevailing
views of the staff of the Commission; and (v) in the case of a Shelf
Registration Statement, include the names of the Holders who propose to sell
Transfer Restricted Securities pursuant to the Shelf Registration Statement as
selling securityholders.

(b) The Company shall give written notice to the Dealer Managers when the
Registration Statement or any amendment thereto has been filed with the
Commission and shall give written notice to the Dealer Managers and (i) in the
case of the Shelf Registration Statement the Holders of the Transfer Restricted
Securities covered thereby or (ii) in the case of the Exchange Offer
Registration Statement, the Holders of the Initial Securities and any
Participating Broker-Dealer from whom the Company has received prior written
notice that it will be a Participating Broker-Dealer in the Registered Exchange
Offer (which notice pursuant to clauses (ii)-(v) hereof shall be accompanied by
an instruction to suspend the use of the prospectus until the requisite changes
have been made):

(i) when the Registration Statement or any post-effective amendment thereto has
become effective;

(ii) of any request by the Commission for amendments or supplements to the
Registration Statement or the prospectus included therein or for additional
information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose;

(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the securities included
therein for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and

(v) of the happening of any event that requires the Company to make changes in
the Registration Statement or the prospectus in order that the Registration
Statement or the prospectus do not contain an untrue statement of a material
fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the prospectus, in
light of the circumstances under which they were made) not misleading.

(c) The Company shall make every reasonable effort to obtain the withdrawal at
the earliest possible time of any order suspending the effectiveness of the
Registration Statement.

 

-7-



--------------------------------------------------------------------------------

(d) The Company shall furnish to each Holder of securities included within the
coverage of the Shelf Registration, without charge, at least one copy of the
Shelf Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, and, if the Holder so requests in writing,
all exhibits thereto (including those, if any, incorporated by reference).

(e) The Company shall deliver to each Exchanging Dealer and the Dealer Managers,
and to any other Holder who so requests, without charge, at least one copy of
the Exchange Offer Registration Statement and any post-effective amendment
thereto, including financial statements and schedules, and, if any Dealer
Manager or any such Holder requests, all exhibits thereto (including those
incorporated by reference).

(f) The Company shall, during the Shelf Registration Period, deliver to each
Holder of securities included within the coverage of the Shelf Registration,
without charge, as many copies of the prospectus (including each preliminary
prospectus) included in the Shelf Registration Statement and any amendment or
supplement thereto as such person may reasonably request. The Company consents,
subject to the provisions of this Agreement, to the use of the prospectus or any
amendment or supplement thereto by each of the selling Holders of the securities
in connection with the offering and sale of the securities covered by the
prospectus, or any amendment or supplement thereto, included in the Shelf
Registration Statement.

(g) The Company shall deliver to the Dealer Managers, any Exchanging Dealer, any
Participating Broker-Dealer and such other persons required to deliver a
prospectus following the Registered Exchange Offer, without charge, as many
copies of the final prospectus included in the Exchange Offer Registration
Statement and any amendment or supplement thereto as such persons may reasonably
request. The Company consents, subject to the provisions of this Agreement, to
the use of the prospectus or any amendment or supplement thereto by the Dealer
Managers, if necessary, any Participating Broker-Dealer and such other persons
required to deliver a prospectus following the Registered Exchange Offer in
connection with the offering and sale of the Exchange Securities covered by the
prospectus, or any amendment or supplement thereto, included in such Exchange
Offer Registration Statement.

(h) Prior to any public offering of the Transfer Restricted Securities pursuant
to any Registration Statement the Company shall register or qualify or cooperate
with the Holders of the securities included therein and their respective counsel
in connection with the registration or qualification of the Transfer Restricted
Securities for offer and sale under the securities or “blue sky” laws of such
states of the United States as any Holder of the Transfer Restricted Securities
reasonably requests in writing and do any and all other acts or things necessary
or advisable to enable the offer and sale in such jurisdictions of the
securities covered by such Registration Statement; provided, however, that the
Company shall not be required to (i) qualify generally to do business in any
jurisdiction where it is not then so qualified or (ii) take any action which
would subject it to general service of process or to taxation in any
jurisdiction where it is not then so subject.

 

-8-



--------------------------------------------------------------------------------

(i) The Company shall cooperate with the Holders of the Transfer Restricted
Securities to facilitate the timely preparation and delivery of certificates
representing the securities to be sold pursuant to any Registration Statement
free of any restrictive legends and in such denominations and registered in such
names as the Holders may request a reasonable period of time prior to sales of
the Transfer Restricted Securities pursuant to such Registration Statement.

(j) Upon the occurrence of any event contemplated by paragraphs (ii) through
(v) of Section 3(b) above during the period for which the Company is required to
maintain an effective Registration Statement, the Company shall promptly prepare
and file a post-effective amendment to the Registration Statement or a
supplement to the related prospectus and any other required document so that, as
thereafter delivered to purchasers of securities, the prospectus (other than the
Holders’ Information) will not contain an untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of the prospectus, in light of the
circumstances under which they were made) not misleading; provided, however,
that the Company may delay filing and distributing any such supplement or
amendment if there is a possible acquisition or business combination or other
transaction involving the Company that would require disclosure in the
Registration Statement or the related prospectus, and the Company determines in
the exercise of its reasonable judgment that such disclosure is not in the best
interest of the Company and its stockholders at such time; and provided,
further, that the Company will not be entitled to delay filing or distributing
any such supplement or amendment for more than thirty (30) days (whether or not
consecutive) in any period of three (3) consecutive months or more than ninety
(90) days for all such periods in any period of twelve (12) consecutive months.
If the Company notifies the Dealer Managers, the Holders of the Transfer
Restricted Securities and any known Participating Broker-Dealer in accordance
with paragraphs (ii) through (v) of Section 3(b) above to suspend the use of the
prospectus until the requisite changes to the prospectus have been made, then
the Dealer Managers, the Holders of the Transfer Restricted Securities and any
such Participating Broker-Dealers shall suspend use of such prospectus and
discontinue disposition of such securities until such Holder’s receipt of copies
of the supplemental or amended prospectus or until advised in writing by the
Company that use of the applicable prospectus may be resumed, and the period of
effectiveness of the Shelf Registration Statement provided for in Section 2(b)
above and the Exchange Offer Registration Statement provided for in Section 1
above shall each be extended by the number of days from and including the date
of the giving of such notice to and including the date when the Dealer Managers,
the Holders of the Transfer Restricted Securities and any known Participating
Broker-Dealer shall have received such amended or supplemented prospectus or
authorization to resume use of the applicable prospectus pursuant to this
Section 3(j); provided, however, that such period of effectiveness including any
such extension shall not exceed the holding period applicable to Rule 144(k) of
the Securities Act or any substitution or modification thereof.

(k) Not later than the effective date of the applicable Registration Statement,
the Company will provide a CUSIP number for the Exchange Securities and provide
the applicable trustee with printed certificates for such Exchange Securities,
as the case may be, in a form eligible for deposit with The Depository Trust
Company.

 

-9-



--------------------------------------------------------------------------------

(l) The Company will comply with all rules and regulations of the Commission to
the extent and so long as they are applicable to the Registered Exchange Offer
or the Shelf Registration and will make generally available to its security
holders (or otherwise provide in accordance with Section 11(a) of the Securities
Act) an earnings statement satisfying the provisions of Section 11(a) of the
Securities Act, no later than 45 days after the end of a 12-month period (or
90 days, if such period is a fiscal year) beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the
Registration Statement, which statement shall cover such 12-month period.

(m) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act of 1939, as amended, in a timely manner and containing such
changes, if any, as shall be necessary for such qualification. In the event that
such qualification would require the appointment of a new trustee under the
Indenture, the Company shall appoint a new trustee thereunder pursuant to the
applicable provisions of the Indenture.

(n) The Company may require each Holder of Transfer Restricted Securities to be
sold pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of the Transfer Restricted
Securities as the Company may from time to time reasonably require for inclusion
in the Shelf Registration Statement, and the Company may exclude from such
registration the Transfer Restricted Securities of any Holder that unreasonably
fails to furnish such information within a reasonable time after receiving such
request.

(o) The Company shall enter into such customary agreements (including, if
requested, an underwriting agreement in customary form) and take all such other
action, if any, as any Holder of the Transfer Restricted Securities shall
reasonably request in order to facilitate the disposition of the Transfer
Restricted Securities pursuant to any Shelf Registration.

(p) In the case of any Shelf Registration, the Company shall (i) make reasonably
available for inspection by the Holders of the Transfer Restricted Securities,
any underwriter participating in any disposition pursuant to the Shelf
Registration Statement and any attorney, accountant or other agent retained by
the Holders of the Transfer Restricted Securities or any such underwriter all
relevant financial and other records, pertinent corporate documents and
properties of the Company and (ii) cause the Company’s officers, directors,
employees, accountants and auditors to supply all relevant information
reasonably requested by the Holders of the Transfer Restricted Securities or any
such underwriter, attorney, accountant or agent in connection with the Shelf
Registration Statement, in each case, as shall be reasonably necessary to enable
such persons, to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that the foregoing
inspection and information gathering shall be coordinated on behalf of the
Dealer Managers and on behalf of the

 

-10-



--------------------------------------------------------------------------------

other parties, by one counsel designated by and on behalf of such other parties
as described in Section 4 hereof; and, provided further, that such persons shall
maintain in confidence and use solely for the purposes of exercising their
rights under this Agreement any information that is reasonably and in good faith
designated by the Company as confidential at the time of delivery of such
information, until such time as (i) disclosure of such information is required
by court or administrative order or is necessary to respond to inquiries of
regulatory authorities, (ii) disclosure of such information is required by law
(including any disclosure requirements pursuant to federal securities laws in
connection with the filing of any Registration Statement or the use of any
prospectus referred to in this Agreement), (iii) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by such person, or (iv) such information becomes available
to such person from a source other than the Company and, to the knowledge of
such person after reasonable inquiry, such source is not bound by a
confidentiality agreement.

(q) In the case of any Shelf Registration, the Company, if requested by Holders
of a majority in aggregate principal amount of Transfer Restricted Securities
covered thereby, their counsel or managing underwriter, if any, shall cause its
counsel to deliver opinions and updates thereof relating to the Transfer
Restricted Securities reasonably acceptable and in customary form addressed to
such Holders and the managing underwriters, if any, thereof and dated, in the
case of the initial opinion, the effective date of such Shelf Registration
Statement; (ii) its officers to execute and deliver all customary documents and
certificates and updates thereof requested by any underwriters of the applicable
securities; and (ii) its independent registered certified public accountants to
provide to the selling Holders of the applicable Transfer Restricted Securities
and any underwriter therefor a comfort letter and updates thereof in customary
form and covering matters of the type customarily covered in comfort letters in
connection with primary underwritten offerings, subject to receipt of
appropriate documentation as contemplated, and only if permitted, by Statement
of Auditing Standards No. 72.

(r) In the case of the Registered Exchange Offer, if requested by the Dealer
Managers or any known Participating Broker-Dealer, the Company shall cause
(i) its counsel to deliver to the Dealer Managers or such Participating
Broker-Dealer signed opinions and (ii) its independent registered certified
public accountants to deliver to the Dealer Managers or such Participating
Broker-Dealer a comfort letter, each of which shall be in form, scope and
substance reasonably satisfactory to the Dealer Managers, in the case of any
underwritten registration, or covering such matters as are customarily covered
in opinions or comfort letter, as applicable, requested in connection with
similar underwritten offerings and such other matters as may be reasonably
requested by such Participating Broker Dealers and Managing Dealers.

(s) If a Registered Exchange Offer is to be consummated, upon delivery of the
Initial Securities by Holders to the Company (or to such other Person as
directed by the Company) in exchange for the Exchange Securities, the Company
shall mark, or cause to be marked, on the Initial Securities so exchanged that
such Initial Securities are being canceled in exchange for the Exchange
Securities in no event shall the Initial Securities be marked as paid or
otherwise satisfied.

 

-11-



--------------------------------------------------------------------------------

(t) In the event that any broker-dealer registered under the Exchange Act shall
underwrite any Transfer Restricted Securities or participate as a member of an
underwriting syndicate or selling group or “assist in the distribution” (within
the meaning of the Conduct Rules (the “Rules”) of the National Association of
Securities Dealers, Inc. (“NASD”)) thereof, whether as a Holder of such
securities or as an underwriter, a placement or sales agent or a broker or
dealer in respect thereof, or otherwise, the Company will assist such
broker-dealer in complying with the requirements of such Rules, including,
without limitation, by (i) if such Rules, including Rule 2720, shall so require,
engaging a “qualified independent underwriter” (as defined in Rule 2720) to
participate in the preparation of the Registration Statement relating to such
securities, to exercise usual standards of due diligence in respect thereto and,
if any portion of the offering contemplated by such Registration Statement is an
underwritten offering or is made through a placement or sales agent, to
recommend the yield of such securities, (ii) indemnifying any such qualified
independent underwriter to the extent of the indemnification of underwriters
provided in Section 5 hereof and (iii) providing such information to such
broker-dealer as may be required in order for such broker-dealer to comply with
the requirements of the Rules.

(u) The Company shall use its reasonable best efforts to take all other steps
necessary to effect the registration of the Transfer Restricted Securities
covered by a Registration Statement contemplated hereby.

4. Registration Expenses.

(a) All expenses incident to the Company’s performance of and compliance with
this Agreement will be borne by the Company, regardless of whether a
Registration Statement is ever filed or becomes effective, including without
limitation;

(i) all registration and filing fees and expenses;

(ii) all fees and expenses of compliance with federal securities and state “blue
sky” or securities laws;

(iii) all expenses of printing (including printing certificates for the Exchange
Securities to be issued in the Registered Exchange Offer and printing of
prospectuses), messenger and delivery services and telephone;

(iv) all fees and disbursements of counsel for the Company;

(v) all application and filing fees in connection with listing the Exchange
Securities on a national securities exchange or automated quotation system
pursuant to the requirements hereof; and

 

-12-



--------------------------------------------------------------------------------

(vi) all fees and disbursements of independent registered certified public
accountants of the Company (including the expenses of any special audit and
comfort letters required by or incident to such performance).

Notwithstanding the foregoing, in no event shall the Company be responsible for
underwriting discounts or commissions or brokerage fees or commissions incurred
by the selling Holders in connection with a Shelf Registration Statement. The
Company will bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit and the fees and expenses
of any person, including special experts, retained by the Company. The Holders
participating in any underwritten offering shall be responsible for any
underwriting discounts and commissions and fees and expenses of counsel to the
managing underwriters and the selling securityholders to the extent not required
to be paid by the Company pursuant to this Section 4.

(b) In connection with any Registration Statement required by this Agreement,
the Company will reimburse the Holders of Transfer Restricted Securities who are
tendering Initial Securities in the Registered Exchange Offer and/or selling or
reselling such securities pursuant to the “Plan of Distribution” contained in
the Exchange Offer Registration Statement or the Shelf Registration Statement,
as applicable, for the reasonable fees and disbursements of not more than one
counsel, who shall be Ropes & Gray LLP unless another firm shall be chosen by
the Holders of a majority in principal amount of the Transfer Restricted
Securities for whose benefit such Registration Statement is being prepared.

5. Indemnification.

(a) The Company agrees to indemnify and hold harmless each Holder of the
securities covered in any Registration Statement, any Participating
Broker-Dealer and each person, if any, who controls such Holder or such
Participating Broker-Dealer within the meaning of the Securities Act or the
Exchange Act (each Holder, any Participating Broker-Dealer and such controlling
persons are referred to collectively as the “Indemnified Parties”) from and
against any losses, claims, damages or liabilities, joint or several, or any
actions in respect thereof (including, but not limited to, any losses, claims,
damages, liabilities or actions relating to purchases and sales of the Transfer
Restricted Securities) to which each Indemnified Party may become subject under
the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, damages, liabilities or actions arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus relating to a Shelf Registration, or arise out
of, or are based upon, the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and shall reimburse, as incurred, the Indemnified
Parties for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action in respect thereof; provided, however, that (i) the Company
shall not be liable in any such case to the extent that such

 

-13-



--------------------------------------------------------------------------------

loss, claim, damage or liability arises out of or is based upon (A) any untrue
statement or alleged untrue statement or omission or alleged omission made in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus relating to a Shelf Registration in reliance
upon and in conformity with written information pertaining to such Holder and
furnished to the Company by or on behalf of such Holder specifically for
inclusion therein or (B) any offer or sale of Transfer Restricted Securities
covered by any Registration statement during a 30 day or 90 day period
referenced in Section 3(j) hereof of which the Holder has received written
notice and (ii) with respect to any untrue statement or omission or alleged
untrue statement or omission made in any preliminary prospectus relating to a
Shelf Registration Statement, the indemnity agreement contained in this
subsection (a) shall not inure to the benefit of any Holder or Participating
Broker-Dealer from whom the person asserting any such losses, claims, damages or
liabilities purchased the Transfer Restricted Securities concerned, to the
extent that a prospectus relating to such securities was required to be
delivered by such Holder or Participating Broker-Dealer under the Securities Act
in connection with such purchase and any such loss, claim, damage or liability
of such Holder or Participating Broker-Dealer results from the fact that there
was not sent or given to such person, at or prior to the written confirmation of
the sale of such securities to such person, a copy of the final prospectus if
such loss, claim, damage or liability is determined by a court of competent
jurisdiction to arise out of an untrue statement or omission that was corrected
in the final prospectus and the Company had previously furnished sufficient
copies thereof to such Holder or Participating Broker-Dealer in sufficient time
to enable such Holder or Participating Broker-Dealer to deliver to such person
such prospectus; provided further, however, that this indemnity agreement will
be in addition to any liability which the Company may otherwise have to such
Indemnified Party. The Company shall also indemnify underwriters, their officers
and directors and each person who controls such underwriters within the meaning
of the Securities Act or the Exchange Act to the same extent as provided above
with respect to the indemnification of the Holders of the securities if
requested by such Holders.

(b) Each Holder of the securities covered under a Registration Statement,
severally and not jointly, will indemnify and hold harmless the Company and each
person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act from and against any losses, claims, damages or
liabilities or any actions in respect thereof, to which the Company or any such
controlling person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages, liabilities or actions
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in a Registration Statement or prospectus or in any
amendment or supplement thereto or in any preliminary prospectus relating to a
Shelf Registration, or arise out of or are based upon the omission or alleged
omission to state therein a material fact necessary to make the statements
therein not misleading, but in each case only to the extent that the untrue
statement or omission or alleged untrue statement or omission was made in
reliance upon and in conformity with written information pertaining to such
Holder and furnished to the Company by or on behalf of such Holder specifically
for inclusion therein; and, subject to the limitation set forth immediately
preceding this clause, shall reimburse, as incurred, the Company for

 

-14-



--------------------------------------------------------------------------------

any legal or other expenses reasonably incurred by the Company or any such
controlling person in connection with investigating or defending any loss,
claim, damage, liability or action in respect thereof. This indemnity agreement
will be in addition to any liability which such Holder may otherwise have to the
Company or any of its controlling persons.

(c) Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 5, notify the
indemnifying party of the commencement thereof; but the omission so to notify
the indemnifying party will not, in any event, relieve the indemnifying party
from any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. In case any such action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof the indemnifying party will not be liable to such
indemnified party under this Section 5 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action, and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 5 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or
(b) above in such proportion as is appropriate to reflect the relative fault of
the indemnifying party or parties on the one hand and the indemnified party on
the other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof) as well
as any other relevant equitable considerations. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or such Holder or such other indemnified party, as the case may
be, on the other, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid by an indemnified party as a result of the losses, claims,
damages or liabilities referred to in the first sentence of this subsection (d)

 

-15-



--------------------------------------------------------------------------------

shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any action
or claim which is the subject of this subsection (d). Notwithstanding any other
provision of this Section 5(d), the Holders of the securities covered under any
Registration Statement shall not be required to contribute any amount in excess
of the amount by which the net proceeds received by such Holders from the sale
of the securities pursuant to such Registration Statement exceeds the amount of
damages which such Holders have otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. For purposes of this paragraph
(d), each person, if any, who controls such indemnified party within the meaning
of the Securities Act or the Exchange Act shall have the same rights to
contribution as such indemnified party and each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act shall have
the same rights to contribution as the Company.

(e) The agreements contained in this Section 5 shall survive the sale of the
securities covered by a Registration Statement and shall remain in full force
and effect, regardless of any termination or cancellation of this Agreement or
any investigation made by or on behalf of any indemnified party.

6. Additional Payments Under Certain Circumstances.

(a) Additional payment (the “Additional Payments”) with respect to the Transfer
Restricted Securities shall be assessed as follows if any of the following
events occur (each such event in clauses (i) through (iv) below being herein
called a “Registration Default”):

(i) any Registration Statement required by this Agreement is not filed with the
Commission on or prior to the applicable Filing Deadline;

(ii) any Registration Statement required by this Agreement is not declared
effective by the Commission on or prior to the applicable Effectiveness
Deadline;

(iii) the Registered Exchange Offer has not been consummated on or prior to the
Consummation Deadline; or

(iv) any Registration Statement required by this Agreement has been declared
effective by the Commission but (A) such Registration Statement thereafter
ceases to be effective or (B) such Registration Statement or the related
prospectus ceases to be usable (except as permitted in paragraph (b)) in
connection with resales of Transfer Restricted Securities during the periods
specified herein because either (1) any event occurs as a result of which the
related prospectus forming part of such Registration Statement would include any
untrue statement of a material fact or omit to state any material fact necessary

 

-16-



--------------------------------------------------------------------------------

to make the statements therein in the light of the circumstances under which
they were made not misleading, or (2) it shall be necessary to amend such
Registration Statement or supplement the related prospectus, to comply with the
Securities Act or the Exchange Act or the respective rules thereunder.

Each of the foregoing will constitute a Registration Default whatever the reason
for any such event and whether it is voluntary or involuntary or is beyond the
control of the Company or pursuant to operation of law or as a result of any
action or inaction by the Commission.

Additional Payment shall accrue on the Transfer Restricted Securities over and
above the interest set forth in the title of the Transfer Restricted Securities
from and including the date on which any such Registration Default shall occur
to but excluding the date on which all such Registration Defaults have been
cured, at a rate of 0.25% per annum (the “Additional Payment Rate”) for the
first 90-day period immediately following the occurrence of such Registration
Default. The Additional Payment Rate shall increase by an additional 0.25% per
annum with respect to each subsequent 90-day period until all Registration
Defaults have been cured, up to a maximum Additional Payment Rate of 1.0% per
annum.

(b) A Registration Default referred to in Section 6(a)(iv) hereof shall be
deemed not to have occurred and be continuing in relation to a Shelf
Registration Statement or the related prospectus if (i) such Registration
Default has occurred solely as a result of (x) the filing of a post-effective
amendment to such Shelf Registration Statement to incorporate annual audited
financial information with respect to the Company where such post-effective
amendment is not yet effective and needs to be declared effective to permit
Holders to use the related prospectus or (y) other material events, with respect
to the Company that would need to be described in such Shelf Registration
Statement or the related prospectus and (ii) in the case of clause (y), the
Company is either proceeding promptly and in good faith to amend or supplement
such Shelf Registration Statement and related prospectus to describe such events
or the Company has delayed filing and distributing such amendment or supplement
pursuant to the first and second provisos of the first sentence of Section 3(j)
of this Agreement; provided, however, that in any case if such Registration
Default occurs for a continuous period in excess of 30 days, Additional Payments
shall be payable in accordance with the above paragraph from the day such
Registration Default occurs until such Registration Default is cured.

(c) Any amounts of Additional Payments due pursuant to Section 6(a) will be
payable in cash on the regular interest payment dates with respect to the
Transfer Restricted Securities. The amount of Additional Payments will be
determined by multiplying the applicable Additional Payment Rate by the
principal amount of the Transfer Restricted Securities and further multiplied by
a fraction, the numerator of which is the number of days such Additional Payment
Rate was applicable during such period (determined on the basis of a 360-day
year comprised of twelve 30-day months), and the denominator of which is 360.

 

-17-



--------------------------------------------------------------------------------

(d) “Transfer Restricted Securities” means each Initial Security or Exchange
Security until (i) the date on which such Security has been exchanged by a
person other than a broker-dealer for a freely transferable Exchange Security in
the Registered Exchange Offer, (ii) following the exchange by a broker-dealer in
the Registered Exchange Offer of an Initial Security for an Exchange Security,
the date on which such Exchange Security is sold to a purchaser who receives
from such broker-dealer on or prior to the date of such sale a copy of the
prospectus contained in the Exchange Offer Registration Statement, (iii) the
date on which such security has been effectively registered under the Securities
Act and disposed of in accordance with the Shelf Registration Statement or
(iv) the date on which such Security is distributed to the public pursuant to
Rule 144 under the Securities Act or is saleable pursuant to Rule 144(k) under
the Securities Act.

7. Rules 144 and 144A. The Company shall use its reasonable best efforts to file
the reports required to be filed by it under the Securities Act and the Exchange
Act in a timely manner and, if at any time the Company is not required to file
such reports, it will, upon the request of any Holder of Transfer Restricted
Securities, make publicly available other information so long as necessary to
permit sales of their securities pursuant to Rules 144 and 144A. The Company
covenants that it will take such further action as any Holder of Transfer
Restricted Securities may reasonably request, all to the extent required from
time to time to enable such Holder to sell Transfer Restricted Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rules 144 and 144A (including the requirements of
Rule 144A(d)(4)). The Company will provide a copy of this Agreement to
prospective purchasers of Initial Securities identified to the Company by the
Dealer Managers upon request. Upon the request of any Holder of Initial
Securities, the Company shall deliver to such Holder a written statement as to
whether it has complied with such requirements. Notwithstanding the foregoing,
nothing in this Section 7 shall be deemed to require the Company to register any
of its Initial Securities pursuant to the Exchange Act.

8. Underwritten Registrations. If any of the Transfer Restricted Securities
covered by any Shelf Registration are to be sold in an underwritten offering,
the investment banker or investment bankers and manager or managers that will
administer the offering (“Managing Underwriters”) will be selected by the
Holders of a majority in aggregate principal amount of such Transfer Restricted
Securities to be included in such offering, subject to the approval of the
Company (which shall not be unreasonably withheld) and provided that at least
10% of the outstanding Transfer Restricted Securities are included in such
underwritten offering. The Company shall not be obligated to arrange for more
than two underwritten offerings during the Shelf Registration Period.

No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

 

-18-



--------------------------------------------------------------------------------

9. Miscellaneous.

(a) Remedies. The Company acknowledges and agrees that any failure by the
Company to comply with its obligations under Section 1 and 2 hereof may result
in material irreparable injury to the Dealer Managers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Dealer Managers or any Holder may obtain such relief as may be required to
specifically enforce the Company’s obligations under Sections 1 and 2 hereof.
The Company further agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

(b) No Inconsistent Agreements. The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, except by the Company and the written
consent of the Holders of a majority in principal amount of the Initial
Securities (or, after the consummation of any Registered Exchange Offer, in
accordance with Section 1 hereof, of Exchange Securities) affected by such
amendment, modification, supplement, waiver or consents. Without the consent of
the Holder of each Security, however, no modification may change the provisions
relating to the Additional Payment.

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first-class mail, facsimile
transmission, or air courier which guarantees overnight delivery:

(1) if to a Holder, at the most current address given by such Holder to the
Company.

(2) if to the Dealer Managers;

Citigroup Global Markets Inc.

390 Greenwich Street, 4th Floor

New York, New York 10013

Attention: Liability Management Desk

Facsimile: (212) 723-8971

J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017

Attention: Liability Management Group

Facsimile: (212) 834-6170

 

-19-



--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith Incorporated

4 World Financial Center

New York, NY 10080

Attention: Global Liability Management

Facsimile: (212) 738-2227

UBS Securities LLC

677 Washington Blvd.

Stamford, Connecticut 06901

Attention: Liability Management Group

Facsimile: (203) 719-7139

with a copy to:

Ropes & Gray LLP

One International Place

Boston, MA 02110

Attention: David A. Fine

Facsimile: (617) 951-7050

(3) if to the Company, at its address as follows:

TECO Finance, Inc.

c/o TECO Energy, Inc.

702 North Franklin Street

Tampa, FL 33602

Attention: Corporate Secretary

with a copy to:

Edwards Angell Palmer & Dodge LLP

111 Huntington Avenue

Boston, MA 02199-4111

 Attention:   Stanley Keller   John W. Pickett

(4) if to the Parent, at its address as follows:

TECO Energy, Inc.

702 North Franklin Street

Tampa, FL 33602

Attention: Corporate Secretary

 

-20-



--------------------------------------------------------------------------------

with a copy to:

Edwards Angell Palmer & Dodge LLP

111 Huntington Avenue

Boston, MA 02199-4111

 Attention:   Stanley Keller   John W. Pickett

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.

(e) Third Party Beneficiaries. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Company, on the one hand, and the
Dealer Managers, on the other hand, and shall have the right to enforce such
agreements directly to the extent they may deem such enforcement necessary or
advisable to protect their rights or the rights of Holders hereunder.

(f) Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

(j) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

(k) Securities Held by the Company. Whenever the consent or approval of Holders
of a specified percentage of principal amount of the Initial Securities or the
Exchange Securities is required hereunder, Initial Securities or the Exchange
Securities, as applicable, held by the Company or its affiliates (other than
subsequent Holders of Initial Securities or Exchange Securities, if such
subsequent Holders are deemed to be

 

-21-



--------------------------------------------------------------------------------

affiliates solely by reason of their holdings of such securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

(l) Submission to Jurisdiction; Waiver of Jury Trial. The Company hereby submits
to the non-exclusive jurisdiction of the federal and state courts in the Borough
of Manhattan in The City of New York in any suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. Each of the
parties hereto hereby waives all right to trial by jury in any proceeding
(whether based upon contract, tort or otherwise) in any way arising out of or
relating to this Agreement. Each of the Parties hereto agrees that a final
judgment in any such proceeding brought in any such court shall be conclusive
and binding upon such party and may be enforced in any other courts in the
jurisdiction of which such party is or may be subject, by suit upon such
judgment.

 

-22-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Dealer Managers, on the one hand, and the Company and the Parent, on the
other, in accordance with its terms.

 

Very truly yours, TECO FINANCE, INC. By  

/s/ Sandra W. Callahan

Name:   Sandra W. Callahan Title:  
Vice President, Treasurer and Assistant Secretary TECO ENERGY, INC. By  

/s/ Sandra W. Callahan

Name:   Sandra W. Callahan Title:   Vice President – Treasury and Risk
Management (Treasurer and Chief Financial Officer) and Assistant Secretary

 

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written. Citigroup Global Markets Inc. By:  

/s/ Kevin Mills

Name:   Kevin Mills Title:   Director J.P. Morgan Securities Inc. By:  

/s/ Maria Sramek

Name:   Maria Sramek Title:   Executive Director

 

-23-



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written. Merrill Lynch, Pierce, Fenner & Smith
Incorporated By:  

/s/ Karl Newlis

Name:   Karl Newlis Title:   Director

 

-24-



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written. UBS Securities LLC By:  

/s/ Ben Oren

Name:   Ben Oren Title:   Director By:  

/s/ Jeffrey Dorsal

Name:   Jeffrey Dorsal Title:   Executive Director

 

-25-



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. The Letter
of Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This Prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of Exchange Securities received in exchange for Initial Securities
where such Initial Securities were acquired by such broker-dealer as a result of
market-making activities or other trading activities. The Company has agreed
that, for a period of 180 days after the Expiration Date (as defined herein), it
will make this Prospectus available to any broker-dealer for use in connection
with any such resale. See “Plan of Distribution.”



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives Exchange Securities for its own account in
exchange for Initial Securities, where such Initial Securities were acquired by
such broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities. See “Plan of Distribution.”



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities. The Company has
agreed that, for a period of 180 days after the Expiration Date, it will make
this prospectus, as amended or supplemented, available to any broker-dealer for
use in connection with any such resale. In addition, until                     ,
200    , all dealers effecting transactions in the Exchange Securities may be
required to deliver a prospectus.(1)

The Company will not receive any proceeds from any sale of Exchange Securities
by broker-dealers. Exchange Securities received by broker-dealers for their own
account pursuant to the Exchange Offer may be sold from time to time in one or
more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the Exchange Securities or a combination of
such methods of resale, at market prices prevailing at the time of resale, at
prices related to such prevailing market prices or negotiated prices. Any such
resale may be made directly to purchasers or to or through brokers or dealers
who may receive compensation in the form of commissions or concessions from any
such broker-dealer or the purchasers of any such Exchange Securities. Any
broker-dealer that resells Exchange Securities that were received by it for its
own account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such Exchange Securities may be deemed to be
an “underwriter” within the meaning of the Securities Act and any profit on any
such resale of Exchange Securities and any commission or concessions received by
any such persons may be deemed to be underwriting compensation under the
Securities Act. The Letter of Transmittal states that, by acknowledging that it
will deliver and by delivering a prospectus, a broker-dealer will not be deemed
to admit that it is an “underwriter” within the meaning of the Securities Act.

For a period of 180 days after the Expiration Date the Company will promptly
send additional copies of this Prospectus and any amendment or supplement to
this Prospectus to any broker-dealer that requests such documents in the Letter
of Transmittal. The Company has agreed to pay all expenses incident to the
Exchange Offer (including the expenses of one counsel for the Holders of the
Initial Securities) other than commissions or concessions of any brokers or
dealers and will indemnify the Holders of the Initial Securities (including any
broker-dealers) against certain liabilities, including liabilities under the
Securities Act.

--------------------------------------------------------------------------------

(1) In addition, the legend, if any, required by Item 502(b) of Regulation S-K
will appear on the inside front cover page of the Exchange Offer prospectus
below the Table of Contents.



--------------------------------------------------------------------------------

ANNEX D

¨    CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL
COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

 

  Name:  

 

  Address:  

 

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.